NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2010-3044
BYRON T. HURST,
Petiti0ner,
v.
MER|T SYSTElVlS PROTECTlON BOARD,
Respondent.
Petition for review of the Merit 83/stems Protection Board in
case no. CH3443090469-|-1.
ON MOT|ON
0 R D E R '
Upon consideration of Byron T. Hurst’s motion for leave to fite his informal brief
out of time,
|T iS ORDERED THAT:
The motion is granted
FOR THE COURT
MAR 30 mm lsi Jan Horbafy
0 Date jon Horba|y
C|erk
cc: Byron T. Hurst
Sz-ara B. Rearden, Esq.
FI
U.S. COURT 0
519 ms nine
§'nl"
5-§§
§§
LS FOR
U|T
l*1AR 3 0 2010
JAN HORBALY
CLERK